Citation Nr: 1619586	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 18, 2013.  

2.  Entitlement to a compensable disability evaluation for a bilateral hearing loss disability.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to March 18, 2013.  


REPRESENTATION

Appellant represented by:	C. Avard, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1969 to August 1973, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims were remanded by the Board in November 2013 for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has asked for a hearing before a Veterans Law Judge (VLJ) by Videoconference.  As of yet, no hearing has been afforded, and as Veterans, by law, are entitled to an audience with a VLJ should it be requested, the case must be returned to the RO so that one may be scheduled at the earliest possible convenience.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing with a VLJ at the earliest possible convenience.  Inform him of the date, time, and place of the hearing, and inform him of his ability to submit additional evidence should he so wish.  Following the affording of the hearing, return the claims file to the Board so that adjudication can occur.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




